DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  “the electrode” in line 10 should be written “the reference electrode”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  “the spine electrodes are” in line 2 should be written “the at least one spine electrode is”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  “the spine electrodes” in line 1 should be written “the at least one spine electrode” and “the spine electrodes are” in lines 1-2 should be written “the at least one spine electrode is”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  “the spine electrodes” in line 8 should be written “the at least one spine electrode”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  “the spine electrodes” in line 1 should be written “the at least one spine electrode”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  “the spine electrodes” in line 1 should be written “the at least one spine electrode”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  “the electrodes” in line 8 should be written “the at least one spine electrode”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  “the spine electrode” in line 3 should be written “the at least one spine electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the electrically insulating cover" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5 are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al., (US 20030236455; hereinafter Swanson) in view of Gross et al., (US 20170007158; hereinafter Gross) and Davison et al., (US 20010001314; hereinafter Davison). 
Regarding claim 1, Swanson (Figures 1-2) discloses an apparatus (10) comprising: an elongated shaft comprising a proximal portion and a distal portion, the elongated shaft configured to be manipulated at the proximal portion to position the distal portion into a heart of a patient; an end effector (14) disposed proximate the distal portion of the elongated shaft and comprising spines (44) each carrying at least one multi-function spine electrode (48) configured to contact cardiovascular tissue and receive electrical potentials from the tissue, as well as perform ablation as needed ([0033], [0045]-[0046], [0084]). Swanson fails to disclose a reference electrode being configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode. However, in the same field of endeavor, Gross (Figure 1) teaches an apparatus (20) comprising an end effector (30) with spines (46) carrying spine electrodes (44), as well as a reference electrode (50), carried on the shaft within the end effector (30), for the spine electrodes (44), ([0299]-[0302], [0313]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson to include a reference electrode carried on a shaft within the end effector, as taught by Gross, because the modification would enable unipolar treatment with all the electrodes on the spines without the need for an external electrode (Gross; [0302], [0313]). Furthermore, since the apparatus of Swanson is a multi-function apparatus, the reference electrode of the modified apparatus would be configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode. 
Swanson/Gross further teaches that the reference electrode (Gross, 50) may be positioned anywhere on the shaft of the apparatus (Gross; [0302]), but fails to teach the reference electrode comprising an inner surface and an outer surface disposed about a longitudinal axis extending along the elongated shaft, the reference electrode being disposed in the elongated shaft such that the electrode does not protrude beyond the elongated shaft, the inner surface of the reference electrode being configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode, and the outer surface of the reference electrode being electrically isolated from the electrical potentials of the fluids. However, Davison (Figure 40) teaches an apparatus comprising an end effector (610) carrying at least one electrode (612), a reference electrode (620) disposed at the distal end of an elongated shaft (602), and a connector (621) surrounding the reference electrode (620), the connector (621) joining the elongated shaft (602) to the end effector (610), ([0164], [0182]-[0183]). The reference electrode (620) comprises an inner surface and an outer surface disposed about a longitudinal axis extending along the elongated shaft (602), the reference electrode (620) being disposed in the elongated shaft (602) such that the electrode (620) does not protrude beyond the elongated shaft (602), and the outer surface of the reference electrode (620) being electrically isolated from the electrical potentials of the fluids by the electrically insulating connector (621) covering the reference electrode (620), ([0164], [0182]-[0183]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Gross to include the reference electrode embedded in the surface of the elongated shaft, and surrounded by the insulating connector, the reference electrode comprising an inner surface and an outer surface disposed about a longitudinal axis extending along the elongated shaft, the reference electrode being disposed in the elongated shaft such that the electrode does not protrude beyond the elongated shaft, and the outer surface of the reference electrode being electrically isolated from the electrical potentials of the fluids, as taught by Davison, because Gross teaches that the reference electrode may be positioned anywhere on the shaft of the apparatus (Gross; [0302]), both the electrode disclosed by Swanson/Gross and the electrode taught by Davison perform the same function of establishing electrical contact between different elements during treatment as taught above, and it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, providing this insulated electrode arrangement within the distal end of the shaft provides protection for the reference electrode from external damage. Finally, since the reference electrode of the modified device would be embedded in the distal end of the elongated shaft, and the outer surface of the electrode would be electrically isolated from the electrical potentials of the fluids, the inner surface of the reference electrode would be configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode, at least at the distal end. 
Regarding claim 2, Swanson/Gross/Davison further teaches a connector (Davison; 621) joining the elongated shaft to the end effector, the connector comprising the electrically insulating cover (Davison; [0164], [0182]-[0183]).
Regarding claim 3, Swanson/Gross/Davison further teaches the reference electrode (Davison; 620) comprising a distal end approximately coplanar to a distal end of the connector (Davison; [0164], [0182]-[0183]).
Regarding claim 4, Swanson/Gross/Davison further teaches the connector (Davison; 621) being capable of contacting the cardiovascular tissue while the spine electrodes are in contact with the cardiovascular tissue and the outer surface of the reference electrode (Davison; 620) is electrically insulated, by the connector (Davison; 621), from the cardiovascular tissue (Davison; [0164], [0182]-[0183]).
Regarding claim 9, Swanson/Gross/Davison further teaches the elongated shaft defining a longitudinal axis of the apparatus, the end effector (Swanson; 14) comprising three loop members (Swanson; opposite splines 44 attached by element 60) each comprising at least one of the spines (Swanson; 44) and joined at a common distal vertex along the longitudinal axis, each of the three loop members comprising a respective pair of ends affixed to the distal portion of the elongated shaft, and the end effector (Swanson; 14) configured to deflect at an angle relative to the longitudinal axis to position the spine electrodes against a planar surface (Swanson; ([0033], [0045]-[0046], [0054]-[0056], [0084]).
Regarding claim 10, Swanson/Gross/Davison further teaches the spine electrodes (Swanson; 48) being configured to receive electrical potentials from the cardiovascular tissue when in contact with the cardiovascular tissue (Swanson; ([0033], [0045]-[0046], [0054]-[0056], [0084]).
Regarding claim 11, Swanson/Gross/Davison further teaches the spine electrodes (Swanson; 48) being configured to ablate when in contact with the cardiovascular tissue (Swanson; ([0033], [0045]-[0046], [0054]-[0056], [0084]).
Regarding claim 12, Swanson/Gross/Davison further teaches the reference electrode (Davison; 620) comprising a cylindrical member disposed about the longitudinal axis with the inner surface of the cylindrical member configured to contact with body fluids when placed into an organ (Davison; [0164], [0182]-[0183]).
Regarding claim 13, Swanson (Figures 1-2) discloses a method comprising: assembling an end effector (14) such that the end effector (14) comprises at least one multi-function spine electrode (48) thereon configured to contact cardiovascular tissue and receive electrical potentials from the tissue, as well as perform ablation as needed; and affixing the end effector (14) to a distal portion of an elongated shaft, the elongated shaft configured to be manipulated at a proximal portion of the elongated shaft to position the distal portion into a heart of a patient ([0033], [0045]-[0046], [0054]-[0056], [0084]). Swanson fails to disclose affixing a reference electrode in relation to the end effector such that the reference electrode is configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials received by the electrodes; and affixing the reference electrode to a distal portion of an elongated shaft. However, in the same field of endeavor, Gross (Figure 1) teaches a method comprising assembling an end effector (30) with spines (46) carrying spine electrodes (44), as well as a reference electrode (50), carried on the shaft within the end effector (30), for the spine electrodes (44), ([0299]-[0302], [0313]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson to include affixing a reference electrode carried on a shaft within the end effector in relation to the end effector, as taught by Gross, because the modification would enable unipolar treatment with all the electrodes on the spines without the need for an external electrode (Gross; [0302], [0313]). Furthermore, since the method of Swanson includes assembling a multi-function apparatus, the reference electrode of the modified method would be configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode. 
Swanson/Gross further teaches that the reference electrode (Gross, 50) may be positioned anywhere on the shaft of the apparatus (Gross; [0302]), but fails to teach that a tubular inner surface of the reference electrode does not contact cardiovascular tissue and is configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials received by the electrodes; electrically insulating an outer surface of the reference electrode such that the outer surface is electrically isolated from the electrical potentials from fluids approximate the cardiovascular tissue while the inner surface is capable of receiving the electrical potentials of the fluids. However, Davison (Figure 40) teaches assembling an end effector (610) carrying at least one electrode (612); disposing a reference electrode (620) at the distal end of an elongated shaft (602); and providing a connector (621) surrounding the reference electrode (620), the connector (621) joining the elongated shaft (602) to the end effector (610), ([0164], [0182]-[0183]). The reference electrode (620) comprises a tubular inner surface which does not contact cardiovascular tissue. An outer surface of the reference electrode (620) is electrically insulated by the connector (621) such that the outer surface is electrically isolated from the electrical potentials from fluids approximate the cardiovascular tissue ([0164], [0182]-[0183]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Gross to include the reference electrode embedded in the surface of the elongated shaft, and surrounded by the insulating connector, the reference electrode comprising a tubular inner surface which does not contact cardiovascular tissue, an outer surface of the reference electrode electrically insulated by the connector such that the outer surface is electrically isolated from the electrical potentials from fluids approximate the cardiovascular tissue, as taught by Davison, because Gross teaches that the reference electrode may be positioned anywhere on the shaft of the apparatus (Gross; [0302]), both the electrode disclosed by Swanson/Gross and the electrode taught by Davison perform the same function of establishing electrical contact between different elements during treatment as taught above, and it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, providing this insulated electrode arrangement within the distal end of the shaft provides protection for the reference electrode from external damage. Finally, since the reference electrode of the modified device would be embedded in distal end of the elongated shaft, and the outer surface of the electrode would be electrically isolated from the electrical potentials of the fluids, the inner tubular surface of the reference electrode would be configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode. 
Regarding claim 14, Swanson/Gross/Davison further teaches joining the elongated shaft to the end effector (Swanson; 14) with a connector (Davison; 621); and electrically insulating a portion of the outer surface of the reference electrode (Davison; 620) with the connector (Davison; 621) so that an electrically exposed portion of the outer surface (distal surface) is positioned to preclude the exposed portion from coming into contact with tissue during treatment (Swanson; [0033], [0045]-[0046], [0054]-[0056], [0084]; Davison [0164], [0182]-[0183]).
Regarding claim 15, Swanson/Gross/Davison further teaches affixing the reference electrode (Davison; 620) and the connector (Davison; 621) such that a distal end of the reference electrode (Davison; 620) and a distal end of the connector (Davison; 621) are approximately coplanar and coaxial to each other (Davison; [0164], [0182]-[0183]).
Regarding claim 16, Swanson/Gross/Davison further teaches joining the elongated shaft to the end effector (Swanson; 14) such that the connector (Davison; 621) is capable of contacting the cardiovascular tissue while the spine electrode (Swanson; 48) is in contact with the cardiovascular tissue and while the reference electrode (Davison; 620) is electrically insulated, by the connector (Davison; 621), from the cardiovascular tissue (Swanson; [0033], [0045]-[0046], [0054]-[0056], [0084]; Davison [0164], [0182]-[0183]).
Regarding claim 18, Swanson (Figures 1-2) discloses a method comprising: moving a distal portion of an elongated shaft and an end effector (14) extending distally from the distal portion through a catheter to a heart; moving the end effector (14) from a distal end of the catheter via manipulation of a proximal portion of the elongated shaft; opposing spine electrodes (48), carried by the end effector (14), to cardiovascular tissue via manipulation of the proximal portion of the elongated shaft [0033], [0045]-[0046], [0054]-[0056], [0084]. Swanson fails to disclose receiving, while the spine electrodes are opposed to the cardiovascular tissue, electrical potentials from fluids approximate the cardiovascular tissue via a reference electrode. However, in the same field of endeavor, Gross (Figure 1) teaches a method comprising moving an end effector (30) to a target site for treatment, the end effector (30) comprising spines (46) carrying spine electrodes (44), as well as a reference electrode (50), carried on the shaft within the end effector (30), for the spine electrodes (44), ([0299]-[0302], [0313]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson to include using a reference electrode carried on a shaft within the end effector in relation to the end effector, as taught by Gross, because the modification would enable unipolar treatment with all the electrodes on the spines without the need for an external electrode (Gross; [0302], [0313]). Furthermore, since the method of Swanson includes assembling a multi-function apparatus, the reference electrode of the modified method would be configured to receive, while the spine electrodes are opposed to the cardiovascular tissue, electrical potentials from fluids approximate the cardiovascular tissue.
Swanson/Gross further teaches that the reference electrode (Gross, 50) may be positioned anywhere on the shaft of the apparatus (Gross; [0302]), but fails to teach receiving electrical potentials from fluids approximate the cardiovascular tissue via an inner surface of the reference electrode, an outer surface of the reference electrode being electrically insulated from the electrical potentials. However, Davison (Figure 40) teaches an apparatus comprising an end effector (610) carrying at least one electrode (612), a reference electrode (620) disposed at the distal end of an elongated shaft (602), and a connector (621) surrounding the reference electrode (620), the connector (621) joining the elongated shaft (602) to the end effector (610), ([0164], [0182]-[0183]). The reference electrode (620) comprises an inner surface and an outer surface disposed about a longitudinal axis extending along the elongated shaft (602), the reference electrode (620) being disposed in the elongated shaft (602) such that the electrode (620) does not protrude beyond the elongated shaft (602), and the outer surface of the reference electrode (620) being electrically isolated from the electrical potentials of the fluids by the electrically insulating connector (621) covering the reference electrode (620), ([0164], [0182]-[0183]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Gross to include the reference electrode embedded in the surface of the elongated shaft, and surrounded by the insulating connector, the reference electrode comprising an exposed inner surface and an insulated outer surface, as taught by Davison, because Gross teaches that the reference electrode may be positioned anywhere on the shaft of the apparatus (Gross; [0302]), both the electrode disclosed by Swanson/Gross and the electrode taught by Davison perform the same function of establishing electrical contact between different elements during treatment as taught above, and it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, providing this insulated electrode arrangement within the distal end of the shaft provides protection for the reference electrode from external damage. Finally, since the reference electrode of the modified method would be embedded in the distal end of the elongated shaft, and the outer surface of the electrode would be electrically isolated from the electrical potentials of the fluids, the inner surface of the reference electrode would be configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode. 
Regarding claim 19, Swanson/Gross/Davison further teaches contacting, to the cardiovascular tissue, while the spine electrodes (Swanson; 48) are opposed to the cardiovascular tissue, a connector (Davison; 621) joining the end effector (Swanson; 14) to the distal portion of the elongated shaft and electrically insulating the outer surface of the reference electrode (Davison; 620) from the electrical potentials (Swanson [0033], [0045]-[0046], [0054]-[0056], [0084]; Davison [0164], [0182]-[0183]).
Regarding claim 20, Swanson/Gross/Davison further teaches deflecting the end effector (Swanson; 14) at an angle relative to a longitudinal axis defined by the elongated shaft to oppose the spine electrodes (Swanson; 48) to the cardiovascular tissue; receiving, while the spine electrodes (Swanson; 48) are opposed to the cardiovascular tissue, electrical potentials from the cardiovascular tissue via the spine electrodes (Swanson; 48); and ablating the cardiovascular tissue via the spine electrodes (Swanson; 48), while the spine electrodes (Swanson; 48) are opposed to the cardiovascular tissue (Swanson [0033], [0045]-[0046], [0054]-[0056], [0084]). 
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Gross/Davison, as applied to claims 1-2 above, and further in view of Hoitink et al., (US 20160143588; hereinafter Hoitink).
Regarding claim 5, Swanson/Gross/Davison teaches the apparatus of claim 2, wherein the connector (Davison; 621) comprises a tubular outer surface comprising a diameter measured orthogonal to the longitudinal axis (Davison [0164], [0182]-[0183]), but fails to teach the end effector comprising an unconstrained configuration aligned with a longitudinal axis of the apparatus, the connector comprising a tubular outer surface comprising a diameter measured orthogonal to the longitudinal axis, the end effector comprising a height measured orthogonal to the longitudinal axis and a width measured orthogonal to the height and longitudinal axis when the end effector is in the unconstrained configuration, the height measuring approximately equal to or less than the diameter of the tubular outer surface of the connector, and the width measuring greater than the diameter of the tubular outer surface of the connector. However, Hoitink (Figures 6-8C) teaches an apparatus with an end effector (generally element 15, specific embodiment shown in Figure 8C) comprising an unconstrained configuration aligned with a longitudinal axis of the apparatus, the end effector (15) comprising a height measured orthogonal to the longitudinal axis and a width measured orthogonal to the height and longitudinal axis when the end effector (15) is in the unconstrained configuration, the height measuring approximately equal to or less than the diameter of a tubular outer surface of a connector (46), and the width measuring greater than the diameter of the tubular outer surface of the connector (46), ([0006], [0037], [0050], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Gross/Davison to include the end effector comprising an unconstrained configuration aligned with a longitudinal axis of the apparatus, the connector comprising a tubular outer surface comprising a diameter measured orthogonal to the longitudinal axis, the end effector comprising a height measured orthogonal to the longitudinal axis and a width measured orthogonal to the height and longitudinal axis when the end effector is in the unconstrained configuration, the height measuring approximately equal to or less than the diameter of the tubular outer surface of the connector, and the width measuring greater than the diameter of the tubular outer surface of the connector, as taught by Hoitink, because the modification would provide uniformity and predictability in electrode placement on the tissue surface with very high density signals (Hoitink; [0006]).
Regarding claim 8, Swanson/Gross/Davison teaches the apparatus of claim 1, but fails to teach the spine electrodes positioned to form a grid when the spine electrodes are configured to contact with the cardiovascular tissue. However, Hoitink (Figures 6-8C) teaches an apparatus with an end effector (generally element 15, specific embodiment shown in Figure 8C) comprising spine electrodes (37) positioned to form a grid when the spine electrodes (37) are configured to contact with the cardiovascular tissue ([0006], [0037], [0050], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Gross/Davison to include the spine electrodes positioned to form a grid when the spine electrodes are configured to contact with the cardiovascular tissue, as taught by Hoitink, because the modification would provide uniformity and predictability in electrode placement on the tissue surface with very high density signals (Hoitink; [0006]).
Claim(s) 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson/Gross/Davison, as applied to claims 1 and 14 above, and further in view of Kaplan et al., (US 20130226167; hereinafter Kaplan).
Regarding claims 6-7, Swanson/Gross/Davison teaches the apparatus of claim 1, but fails to teach an irrigation tube in fluidic communication with the inner surface of the reference electrode, the irrigation tube being configured in one mode to move irrigation fluid out of the irrigation tube and in another mode to move body fluids from an organ into the irrigation tube to allow for contact of the body fluids with the inner surface of the reference electrode. However, Kaplan (Figure 1) teaches an apparatus with an irrigation tube (irrigation lumen inside shaft 104), the irrigation tube being configured in one mode to move irrigation fluid out of the irrigation tube and in another mode to move body fluids from an organ into the irrigation tube ([0059], [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Gross/Davison to include an irrigation tube as the lumen of the elongated shaft, the irrigation tube being configured in one mode to move irrigation fluid out of the irrigation tube and in another mode to move body fluids from an organ into the irrigation tube, as taught by Kaplan, because the modification would optimize the electrical coupling of the electrodes to a target (Kaplan; [0059]). Furthermore, since the reference electrode is configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode, the irrigation tube of the modified device would be in fluidic communication with the inner surface of the reference electrode, the irrigation tube being configured in one mode to move irrigation fluid out of the irrigation tube and in another mode to move body fluids from an organ into the irrigation tube to allow for contact of the body fluids with the inner surface of the reference electrode.
Regarding claim 17, Swanson/Gross/Davison teaches the apparatus of claim 14, but fails to teach positioning an irrigation tube within the elongated shaft such that the irrigation tube is in fluidic communication with the inner surface of the reference electrode. However, Kaplan (Figure 1) teaches an method comprising positioning an irrigation tube (irrigation lumen inside shaft 104) within an elongated shaft ([0059], [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson/Gross/Davison to include an irrigation tube as the lumen of the elongated shaft, as taught by Kaplan, because the modification would optimize the electrical coupling of the electrodes to a target (Kaplan; [0059]). Furthermore, since the reference electrode is configured to receive electrical potentials from fluids that act as a referential signal for the electrical potentials of the at least one spine electrode, the irrigation tube of the modified method would be in fluidic communication with the inner surface of the reference electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794